DETAILED ACTION
This action is in response to the Applicant Response filed 28 May 2021 for application 16/133,971 filed 18 September 2018.
Claims 1, 3, 5, 8-9 are currently amended.
Claims 11-16 are new.
Claims 6-7 are cancelled.
Claims 1-5, 8-16 are pending.
Claims 1-5, 8-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 May 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 2 recites the processor is configured to calculate the state variable and the judgement data in a multi-layer structure. However, the state variable and the judgment data are not calculated. According to claim 1, measurement data including at least a measurement value of electric power consumption in a factory is observed as a state variable. Additionally, judgment data is acquired. It is unclear how or when either of these values are “calculated.” Clarification or correction is required.
Examiner’s note: For the purposes of examination, claim 2 will be interpreted as if it read “... wherein, the processor is configured to calculate the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification by using the state variable and the judgment data in a multi-layer structure.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al. (US 2018/0031618 A1 - System for Analyzing Electricity Consumption, hereinafter referred to as "Friedlander") in view of Yamamoto, Kenta (JP5964488B1 – Motor Control Device Having Protection Operation Control Unit, Machine Learning Device and Method Thereof, hereinafter referred to as “Yamamoto”) and further in view of Tang, Zhiwei (US 2015/0137726 A1 – Motor Controller for Protecting Tool and Object to Be Processed in Emergency Stop, hereinafter referred to as “Tang”).

Regarding claim 1 (Currently Amended), Friedlander teaches a predicting device for predicting that power will become unstable (Friedlander, ¶¶0111-0112 – teaches monitoring power consumption indicating power quality of electric power systems to enable failure identification on a production floor), corresponding to a condition where power failure or voltage drop is apt to occur (Friedlander, ¶0114 – teaches monitoring for loose or unstable contact in the electrical grid or in another area of a conductor between the electrical grid and the machine or within the machine [Loose or unstable conduct is interpreted as a condition where power failure or voltage drop is apt to occur]), the predicting device comprising: 
a machine learning device (Friedlander, ¶0078 – teaches a learning module which applies artificial intelligence algorithms, Friedlander, ¶0024 – teaches training based on power consumption; Friedlander, ¶0096 – teaches learning patterns) configured to learn a relationship between a change in measurement data indicating a state of a power supply and a failure which occurs in the power supply (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), wherein the machine learning device includes a processor (Friedlander, ¶0064 – teaches application server includes processor; see also, Friedlander, ¶0074 – application server includes learning module) configured to 
observe the measurement data including at least a measurement value of electric power consumption in a factory as a state variable indicating a current state of an environment (Friedlander, ¶0023 – a sensor measuring the electric supply to each machine; Friedlander, ¶¶0094, 0098 – teaches receiving electricity consumption data; see also Friedlander, ¶¶0018-0019, 0028 – teaches using power consumption to determine the state of the environment), 
acquire, as judgment data, a failure notification indicating an occurrence of the failure (Friedlander, ¶¶0029-0031 – generating alerts based on analysis of consumption data for the machines identifying problems/failure; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶¶0083-0084 – alerts include machine failure; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), 
learn the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification ... (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), and 
output a failure prediction notification (Friedlander, ¶¶0029-0031 – generating alerts based on analysis of consumption data for the machines identifying problems/failure; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶¶0083-0084 – alerts include machine failure; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected).
While Friedlander teaches learning a relationship between the measurement data and the failure by correlating the measurement data with the failure notification, Friedlander does not explicitly teach using both the measurement data and the judgment data to learn the relationship. Further, while Friedlander teaches outputting a failure prediction notification, Friedlander does not explicitly teach output a failure prediction notification to control a working machine to execute a retracting operation of the working machine to transition the working machine to a safely retracted state, wherein the working machine is a machine tool or a robot.
Yamamoto teaches
acquire, as judgment data, a failure notification indicating an occurrence of the failure (Yamamoto, ¶¶0061-0062 – teaches that if the voltage drops below a power failure detection level [threshold], a protection operation command [failure notification] is sent), 
learn the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification by using the state variable and the judgment data (Yamamoto, ¶¶0049-0054 – teaches, upon completion of a successful protective operation [which is cause in response to the failure notification], and the measured voltage, the machine learning algorithm learns the relationship between voltage measurements and failures by correlating the voltage and the failure using state variables and the failure notification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander with the teachings of Yamamoto in order to learn the ideal power failure thresholds, both voltage and time, to maximize operation of the machine and minimize execution of the protective operation in the field of predicting and/or handling machine power failures (Yamamoto, ¶¶0017-0018 – “According to the present invention, in the event of a power failure on the AC power supply side, normal operation is continued as much as possible and protection operation is performed. For motor control devices that can minimize the execution of works, as well as for this motor control device The machine learning device used and its method can be realized. According to the present invention, the operating motor control device is scented when a power failure occurs on the AC power supply side. Power failure detection level that can continue normal operation to the maximum and minimize the execution of protective operation And since the machine learning device adjusts the power failure detection time by itself, the design stage and luck of the motor control device No human adjustment is required at the transition stage.”).
While Friedlander in view of Yamamoto teaches outputting a failure prediction notification, Friedlander in view of Yamamoto does not explicitly teach output a failure prediction notification to 
Tang teaches 
output a failure prediction notification (Tang. ¶¶0036-0037 – teaches when a power failure occurs, generating a stop command [notification]) to control a working machine to execute a retracting operation of the working machine to transition the working machine to a safely retracted state (Tang, ¶¶0037-0039 – teaches a retraction unit, upon receiving a stop command, to generate a retraction command [program] which causes the tool to move by a predetermined retraction amount in a direction apart from an workpiece), 
wherein the working machine is a machine tool or a robot (Tang, ¶0039 – teaches the working machine is a machine tool that processes an object such as a workpiece).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander in view of Yamamoto with the teachings of Tang in order to prevent damaging a tool and an object being processed in an emergency, such as a power failure in the field of predicting and/or handling machine power failures (Tang, ¶0009 – “Accordingly, a motor driver has been desired that can stop the operation of a machine tool without damaging a tool and an object to be processed in an emergency, such as power failure.”).

Regarding claim 3 (Currently Amended), Friedlander in view of Yamamoto and further in view of Tang teaches all of the limitations of the predicting device of claim 1 as noted above. Friedlander further teaches wherein the processor is configured to 
predict the occurrence of the failure in accordance with the measurement data based on a learning result (Friedlander, ¶¶0029-0031 – generating alerts based on analysis of consumption data for the machines identifying problems/failure; Friedlander, ¶0083 – teaches alerts based on the , and 
in response to predicting the occurrence of the failure, output the failure prediction notification (Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶¶0083-0084 – alerts include machine failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Friedlander, Yamamoto and Tang for the same reasons as disclosed in claim 1 above.

Regarding claim 5 (Currently Amended), it is the machine learning device embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 8 (Currently Amended) Friedlander teaches a production system, comprising: 
a predicting device configured to predict that power will become unstable (Friedlander, ¶¶0111-0112 – teaches monitoring power consumption indicating power quality of electric power systems to enable failure identification on a production floor), corresponding to a condition where power failure or voltage drop is apt to occur (Friedlander, ¶0114 – teaches monitoring for loose or unstable contact in the electrical grid or in another area of a conductor between the electrical grid and the machine or within the machine [Loose or unstable conduct is interpreted as a condition where power failure or voltage drop is apt to occur]); and 
a control device configured to control a working machine (Friedlander, ¶0016 – teaches a machine relates to any device comprising one or more parts, components or modules, is operative to perform an action and which receives electrical supply), wherein the predicting device includes a machine learning device (Friedlander, ¶0078 – teaches a learning module which applies artificial intelligence algorithms, Friedlander, ¶0024 – teaches training based on power consumption; Friedlander, ¶0096 – teaches learning patterns) configured to learn a relationship between a change in measurement data indicating a state of a power supply and a failure which occurs in the power supply (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), 
the machine learning device includes a processor (Friedlander, ¶0064 – teaches application server includes processor; see also, Friedlander, ¶0074 – application server includes learning module) configured to 
observe the measurement data including at least a measurement value of electric power consumption in a factory as a state variable indicating a current state of an environment (Friedlander, ¶0023 – a sensor measuring the electric supply to each machine; Friedlander, ¶¶0094, 0098 – teaches receiving electricity consumption data; see also Friedlander, ¶¶0018-0019, 0028 – teaches using power consumption to determine the state of the environment), 
acquire, as judgment data, a failure notification indicating an occurrence of the failure (Friedlander, ¶¶0029-0031 – generating alerts based on analysis of consumption data for the machines identifying problems/failure; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, , and 
learn the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification ... (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), and 
the control device includes a processor (Friedlander, ¶0064 – teaches application server includes processor; see also, Friedlander, ¶0074 – application server includes alert and recommendation engine) configured to 
receive a failure prediction notification of the failure which occurs in the power supply (Friedlander, ¶0029 - teaches using analysis results for drawing conclusions and issuing recommendations or fire alerts regarding the machines, their operation and health; Friedlander, ¶¶0083-0084 - teaches an alert and recommendation engine adapted to issue alerts when a sampled or calculated value or combination of values exceeds a predetermined threshold or deviates from a predetermined range, where the alert and recommendation engine provides , the failure being predicted based on the change in the measurement data indicating the state of the power supply (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected).
While Friedlander teaches learning a relationship between the measurement data and the failure by correlating the measurement data with the failure notification, Friedlander does not explicitly teach using both the measurement data and the judgment data to learn the relationship. Further, while Friedlander teaches receiving a failure prediction notification of the failure in a power supply, the failure being predicted based on a change in the measure measurement data of the power supply, Friedlander does not explicitly teach cause a transition of the working machine to a safely retracted state in response to receiving the failure prediction notification, wherein the working machine is a machine tool or a robot.
Yamamoto teaches
acquire, as judgment data, a failure notification indicating an occurrence of the failure (Yamamoto, ¶¶0061-0062 – teaches that if the voltage drops below a power failure detection level [threshold], a protection operation command [failure notification] is sent), and 
learn the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification by using the state variable and the judgment data (Yamamoto, ¶¶0049-0054 – teaches, upon completion of a successful protective operation [which is cause in response to the failure notification], and the measured voltage, the machine learning algorithm learns the relationship between voltage measurements and failures by correlating the voltage and the failure using state variables and the failure notification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander with the teachings of Yamamoto in order to learn the ideal power failure thresholds, both voltage and time, to maximize operation of the machine and minimize execution of the protective operation in the field of predicting and/or handling machine power failures (Yamamoto, ¶¶0017-0018 – “According to the present invention, in the event of a power failure on the AC power supply side, normal operation is continued as much as possible and protection operation is performed. For motor control devices that can minimize the execution of works, as well as for this motor control device The machine learning device used and its method can be realized. According to the present invention, the operating motor control device is scented when a power failure occurs on the AC power supply side. Power failure detection level that can continue normal operation to the maximum and minimize the execution of protective operation And since the machine learning device adjusts the power failure detection time by itself, the design stage and luck of the motor control device No human adjustment is required at the transition stage.”).
While Friedlander in view of Yamamoto teaches receiving a failure prediction notification of the failure in a power supply, the failure being predicted based on a change in the measure measurement data of the power supply, Friedlander in view of Yamamoto does not explicitly teach cause a transition of the working machine to a safely retracted state in response to receiving the failure prediction notification, wherein the working machine is a machine tool or a robot.
Tang teaches
receive a failure prediction notification of the failure which occurs in the power supply (Tang. ¶¶0036-0037 – teaches when a power failure occurs, generating a stop command [notification]) ..., and 
cause a transition of the working machine to a safely retracted state in response to receiving the failure prediction notification (Tang, ¶¶0037-0039 – teaches a retraction unit, upon receiving a stop command, to generate a retraction command [program] which causes the tool to move by a predetermined retraction amount in a direction apart from an workpiece), 
wherein the working machine is a machine tool or a robot (Tang, ¶0039 – teaches the working machine is a machine tool that processes an object such as a workpiece).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander in view of Yamamoto with the teachings of Tang in order to prevent damaging a tool and an object being processed in an emergency, such as a power failure in the field of predicting and/or handling machine power failures (Tang, ¶0009 – “Accordingly, a motor driver has been desired that can stop the operation of a machine tool without damaging a tool and an object to be processed in an emergency, such as power failure.”).

Regarding claim 9 (Currently Amended), Friedlander in view of Yamamoto and further in view of Tang teaches all of the limitations of the production system of claim 8 as noted above. Tang further teaches wherein the control device is configured to cause the transition of the working machine to the safely retracted state based on a predetermined program (Tang, ¶¶0037-0039 – teaches a retraction unit, upon receiving a stop command, to generate a retraction command [program] which causes the tool to move by a predetermined retraction amount in a direction apart from an workpiece).


Regarding claim 11 (New), Friedlander in view of Yamamoto and further in view of Tang teaches all of the limitations of the predicting device of claim 1 as noted above. Friedlander further teaches the processor is configured to, in response to acquiring the failure notification (Friedlander, ¶¶0029-0031 – generating alerts based on analysis of consumption data for the machines identifying problems/failure; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶¶0083-0084 – alerts include machine failure; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), learn the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification ... (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected).
Yamamoto further teaches wherein 
the failure notification includes a notification signal output in response to a voltage dropping below a predetermined threshold value (Yamamoto, ¶¶0061-0062 – teaches that if the voltage drops below a power failure detection level [threshold], a protection operation command [failure notification] is sent), and 
the processor is configured to, in response to acquiring the failure notification, learn the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification by using the state variable and the judgement data (Yamamoto, ¶¶0049-0054 – teaches, upon completion of a successful protective operation [which is cause in response to the failure notification], and the measured voltage, the machine learning algorithm learns the relationship between voltage measurements and failures by correlating the voltage and the failure using state variables and the failure notification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Friedlander, Yamamoto and Tang for the same reasons as disclosed in claim 1 above.

Regarding claim 12 (New), Friedlander in view of Yamamoto and further in view of Tang teaches all of the limitations of the predicting device of claim 1 as noted above. Tang further teaches wherein in the retracting operation, the working machine is moved away from a workpiece being worked on by the working machine (Tang, ¶¶0037-0039 – teaches a retraction unit, upon receiving a stop command, to generate a retraction command [program] which causes the tool to move by a predetermined retraction amount in a direction apart from an workpiece).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Friedlander, Yamamoto and Tang for the same reasons as disclosed in claim 1 above.
Regarding claim 13 (New), the rejection of claim 5 is incorporated herein. Further, the limitations in this claim are taught by Friedlander in view of Yamamoto and further in view of Tang for the reasons set forth in the rejection of claim 11.

Regarding claim 14 (New), the rejection of claim 5 is incorporated herein. Further, the limitations in this claim are taught by Friedlander in view of Yamamoto and further in view of Tang for the reasons set forth in the rejection of claim 12.

Regarding claim 15 (New), Friedlander in view of Yamamoto and further in view of Tang teaches all of the limitations of the production system of claim 8 as noted above. Friedlander further teaches the processor of the machine learning device is configured to, in response to acquiring the failure notification (Friedlander, ¶¶0029-0031 – generating alerts based on analysis of consumption data for the machines identifying problems/failure; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶¶0083-0084 – alerts include machine failure; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is detected), learn the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification ... (Friedlander, ¶¶0074-0082 – teaches a learning module which determines changes in power consumption patterns which are used to indicate machine failures and/or problems with the power supply; Friedlander, ¶0083 – teaches alerts based on the relationship of consumption data compared to previously learned patterns; Friedlander, ¶0099 – teaches leaning machine states based on the relationship of known data and current data to indicate a failure; Friedlander, ¶0103 – teaches triggering an alert when a substantial deviation in power consumption is 
Yamamoto further teaches wherein 
the failure notification includes a notification signal output in response to a voltage dropping below a predetermined threshold value (Yamamoto, ¶¶0061-0062 – teaches that if the voltage drops below a power failure detection level [threshold], a protection operation command [failure notification] is sent), and 
the processor of the machine learning device is configured to, in response to acquiring the failure notification, learn the relationship between the change in the measurement data and the failure by correlating the change in the measurement data with the failure notification by using the state variable and the judgement data (Yamamoto, ¶¶0049-0054 – teaches, upon completion of a successful protective operation [which is cause in response to the failure notification], and the measured voltage, the machine learning algorithm learns the relationship between voltage measurements and failures by correlating the voltage and the failure using state variables and the failure notification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Friedlander, Yamamoto and Tang for the same reasons as disclosed in claim 8 above.

Regarding claim 16 (New), Friedlander in view of Yamamoto and further in view of Tang teaches all of the limitations of the production system of claim 8 as noted above. Tang further teaches wherein in the transition of the working machine to the safely retracted state, the working machine is moved away from a workpiece being worked on by the working machine (Tang, ¶¶0037-0039 – teaches a 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Friedlander, Yamamoto and Tang for the same reasons as disclosed in claim 8 above.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Yamamoto, further in view of Tang and further in view of Furem et al. (US 2011/0231169 A1 - System and Method for Remotely Analyzing Machine Performance, hereinafter referred to as "Furem").

Regarding claim 2 (Previously Presented), Friedlander in view of Yamamoto and further in view of Tang teaches all of the limitations of the predicting device of claim 1 as noted above. However, Friedlander in view of Yamamoto and further in view of Tang does not explicitly teach wherein the processor is configured to calculate the state variable and the judgment data in a multi-layer structure.
Furem teaches wherein the processor is configured to calculate the state variable and the judgment data in a multi-layer structure (Furem, ¶0208 - teaches analysis of data, such as sensor reading associated with a machine component, to output a failure of a machine component using a neural network [It would be obvious to a person skilled in the art that a neural network includes at least an input layer, a hidden layer and an output layer. It would be further obvious that the neural network would have multiple hidden layers to perform the pattern recognition required.]; see also Furem, ¶0166 - teaches - teaches machines include industrial processing machines powered by electric motors; Furem, ¶0172 - teaches data collected includes electrical measurements such as voltages; Furem, ¶0214 - teaches predicting a failure related to an electrical machine component).


Regarding claim 4 (Original), Friedlander in view of Yamamoto and further in view of Tang teaches all of the limitations of the predicting device of claim 1 as noted above. However, Friedlander in view of Yamamoto and further in view of Tang does not explicitly teach wherein the machine learning device is placed in cloud, fog, and edge computing environments.
Furem teaches wherein the machine learning device is placed in cloud (Furem, ¶0178 – teaches a remote [cloud] information system), fog (Furem, ¶0173 – teaches a server on which the information system is located), and edge computing environments (Furem, ¶0177 – teaches a local [edge] information system).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander in view of Yamamoto and further in view of Tang with the teachings of Furem in order to improve machine operation and/or maintenance, automatically and heuristically predict a failure associated with the machine, and recommend preventative maintenance in advance of the failure in the field of predicting and/or handling machine power failures (Furem, ¶0005 – .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Yamamoto, further in view of Tang and further in view of Broadbent et al. (US 2018/0116070 A1 – Datacenter Power Management Using AC and DC Power Sources, hereinafter referred to as “Broadbent”).

Regarding claim 10 (Previously Presented), Friedlander in view of Yamamoto and further in view of Tang teaches all of the limitations of the production system of claim 8 as noted above. However, Friedlander in view of Yamamoto and further in view of Tang does not explicitly teach an uninterruptible power supply system configured to back up an operation of the machine learning device.
Broadbent teaches an uninterruptible power supply system configured to back up an operation of the machine learning device (Broadbent, ¶0029 – teaches using machine learning to determine power supply policies and using uninterruptable power supplies in the event of a power source failure).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Friedlander in view of Yamamoto and further in view of Tang with the teachings of Broadbent in order to protect critical systems and provide reliability and security for the equipment of the datacenter in the field of predicting and/or handling machine power failures (Broadbent, ¶0003 – “Because the proprietary, confidential, and personal information stored on and .

Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 103 Rejections of claims 1-5, 8-10 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mori, Takashi (JP2008204365A – Machine Tool) teaches preventing damage to a workpiece when a power failure occurs by initiating a stop procedure.
Mao, Zhang (CN203622107U – A Numerical Control Roll Grinder Off Safe Retracting Device) teaches a power failure safe tool retracting device.
Yamamoto, Kenta (US 2017/0033726 – Motor Control, Apparatus Having Protection Operation Unit, and Machine Learning Apparatus and Method Thereof) is the US Patent Application which correlates to the Japanese reference JP5964488B1. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125